Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 14-15 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leitner et al. (US 20180229368 A1) hereinafter Leit.
Regarding Claim 1 Leit teaches (Fig 1) A trajectory planning unit (TG) for providing a trajectory as a command variable for a control unit for position control of an actuator member (Cylinder 12) of an actuator (Piston cylinder arrangement see Fig 2), wherein the trajectory planning unit (TG) is adapted to provide the trajectory on the basis of a target position curve (predefined path see par.0009) and to limit the trajectory according to at least one limit value, the limit value comprising a velocity limit value, an acceleration limit value, a braking acceleration limit value and/or a jerk limit value(Par.0012, 0097), wherein the trajectory planning unit (TG) is adapted to provide the trajectory in accordance with at least one specification value which can be specified, the specification value comprising a velocity initial value, a velocity final value, an acceleration initial value and/or an acceleration final value (see Par.0010-0013).
Regarding Claim 2 Leit teaches (Fig 1) the at least one specification value comprises the final velocity value and the final acceleration value (maximum acceleration value as a highest final acceleration value that could be attained) (see par.0011).
Regarding Claim 3 Leit teaches (Fig 1) the at least one specification value comprises the initial velocity value and the initial acceleration value (par.0010).
Regarding Claim 4 Leit teaches (Fig 1) the trajectory planning unit (TG) is adapted to receive the at least one specification value from a superordinate controller and/or from the control unit (Par.0043).
Regarding Claim 5 Leit teaches (Fig 1) the at least one specification value is capbel of being different from zero (par.0009).
Regarding Claim 6 Leit teaches (Fig 1) the trajectory planning unit (TG) is adapted to provide the trajectory in real time on the basis of the target position curve (par.0141).
Regarding Claim 15 Leit teaches (Fig 1) wherein the trajectory comprises a trajectory position signal, a trajectory velocity signal, a trajectory acceleration i0 signal and/or a trajectory jerk signal (par.0022-0024).
Regarding Claim 18 Leit teaches (Fig 1) A method for operating a trajectory planning unit for providing a trajectory as a command variable for a control unit for position control of an actuator member of an actuator, wherein the trajectory planning unit (TG) is adapted to provide the trajectory on the basis of a target position curve (predefined path see par.0009) and to limit the trajectory according to at least one limit value, the limit value comprising a velocity limit value, an acceleration limit value, a braking acceleration limit value and/or a jerk limit value(Par.0012, 0097), wherein the trajectory planning unit (TG) is adapted to provide the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leit in view of Nolle et al. (US 2009/0045361 A1) hereinafter Nolle.
Regarding Claim 17 Nolle teaches a valve arrangement (Fig 4) comprising a carrier body (see Fig below) and a plurality of plate- shaped valve modules (13b) arranged in a row on the carrier body (see Fig below) and the control module (81) arranged on the carrier body (see Fig below, see Fig 4). Nolle further teaches the control module (81) controls the movement of actuator (87) (see Fig 4)
Nolle remains silent regarding the control module comprising a trajectory planning unit  for providing a trajectory as a command variable for a control unit for position control of an actuator member of an actuator, wherein the trajectory planning unit is adapted to provide the trajectory on the basis of a target position curve and to limit the trajectory according to at least one limit value, the limit value comprising a velocity limit value, an acceleration limit value, a 
Leit teaches (Fig 1) a control module comprises a trajectory planning unit (TG) for providing a trajectory as a command variable for a control unit for position control of an actuator member (Cylinder 12) of an actuator (Piston cylinder arrangement see Fig 2), wherein the trajectory planning unit (TG) is adapted to provide the trajectory on the basis of a target position curve (predefined path see par.0009) and to limit the trajectory according to at least one limit value, the limit value comprising a velocity limit value, an acceleration limit value, a braking acceleration limit value and/or a jerk limit value(Par.0012, 0097), wherein the trajectory planning unit (TG) is adapted to provide the trajectory in accordance with at least one specification value which can be specified, the specification value comprising a velocity initial value, a velocity final value, an acceleration initial value and/or an acceleration final value (see Par.0010-0013). Leit discloses the trajectory allows the driving of the actuator according to an optimal desired trajectory. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Nolle to include the teachings of Leit by including a trajectory planning unit as disclosed above in Leit along with the control module of Nolle for the purpose of moving the actuator according to an optimal desired trajectory. 

    PNG
    media_image1.png
    297
    875
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 7-14 and 16 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims.

Conclusion
	Prior art made of record but not relied up on is pertinent to applicant’s disclosure WO 2009/156069 A1 discloses a control module having a trajectory profile that selects a desired path from parameterized movement profiles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ABIY TEKA/               Primary Examiner, Art Unit 3745